Exhibit 10.2 Consulting Agreement I, Raj Pamani accept the position of contractor of Bioneutral Laboratories Corporation USA (the "Company"). I will accept responsibilities and take direction from the Company's Board of Directors. I accept this position as of June 15, 2008 as a contractor for total monthly compensation of $10,000 and a one time stock issuance of 4,250,000 shares of the Company's common stock. No other compensation arrangements exist between myself and the Company. Contractor: /s/ Raj Pamani Raj Pamani, Director /s/ Andrew Kielbania Andrew Kielbania, Secretary
